            Case 1:20-cv-04924-LLS Document 5 Filed 08/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEREMI J. AMISON,
                            Plaintiff,
                                                                        20-CV-4924 (LLS)
                     -against-
                                                                    ORDER OF DISMISSAL
FOX NEWS CHANNEL,
                            Defendant.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction against the Fox News Channel for “character defamation.” By order dated July 20,

2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (IFP).

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
           Case 1:20-cv-04924-LLS Document 5 Filed 08/04/20 Page 2 of 3




to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Jeremi J. Amison, an Illinois resident, brings this complaint against the Fox

News Channel, for which he lists a New York address. The complaint contains the following

allegations:

        Plaintiff Jeremi Amison was exclusively defamed on live television. Remarks
        referring to racial slurs and financial status were exclusively made in an attempt
        to damage the plaintiff[’] personal image and reputation. The network almost
        daily broadcasts live and reports comments that would intentionally damage the
        plaintiff.

(ECF 2 ¶ 3.) Plaintiff seeks $1 million in damages. (Id. ¶ IV.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d

at 474-75, Plaintiff’s claim — that Fox News is devoting nightly broadcasts to defaming him,

even though he is not a public figure — rises to the level of the irrational, and there is no legal

theory on which he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.


                                                   2
            Case 1:20-cv-04924-LLS Document 5 Filed 08/04/20 Page 3 of 3




         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

         The Court dismisses this action under 28 U.S.C. § 1915(e)(2)(B)(i). The request for a

summons is denied as moot.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     August 4, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  3
